Citation Nr: 1023571	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
cervical spine disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from January 1955 to 
October 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has had any 
incapacitating episodes of cervical spine pain that have 
required prescribed bed rest.

2.  No ankylosis has been found in the Veteran's cervical 
spine.

3.  No neurological disability has been attributed to the 
Veteran's cervical spine disability.

4.  The evidence does not reveal anything exceptional or 
unusual about the Veteran's cervical spine disability.


CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 40 percent for his cervical 
spine disability under 38 C.F.R. § 4.71a, DC 5237.  Under 
that diagnostic code, a cervical spine strain should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
assigned when intervertebral disc syndrome causes 
incapacitating episodes with a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months; a 20 
percent rating is assigned when intervertebral disc syndrome 
causes incapacitating episodes with a total duration of at 
least 2 weeks, but less than 4 weeks, during the past 12 
months; a 40 percent rating is assigned when intervertebral 
disc syndrome causes incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months; and a 60 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

However, there is no indication that bed rest has actually 
ever been prescribed to treat any incapacitating episodes 
caused by the Veteran's cervical spine disability.  Private 
treatment records were reviewed, but they fail to show any 
prescribed bed rest.  Additionally, at the Veteran's March 
2007 VA examination, the examiner specifically found that 
there had been no incapacitating episodes in the past 12 
months; and it does not appear that the Veteran has ever 
claimed that his cervical spine disability has caused any 
incapacitating episodes that have required prescribed bed 
rest.

Therefore, since the evidence does not show that the Veteran 
has been prescribed bed rest, it is more advantageous to him 
to evaluate his service-connected back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Under these regulations, a 10 percent rating is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees, but not greater than 40 degrees; when the combined 
range of motion of the cervical spine is greater than 170 
degrees, but not greater than 335 degrees; when muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees; when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the 
cervical spine is 15 degrees or less, or when there is 
favorable ankylosis of the entire cervical spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

A 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine and a rating in excess 
of 40 percent is not available unless either ankylosis or a 
fractured vertebra is present.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Veteran currently receives the highest schedular rating 
for his cervical spine disability based on limitation of 
motion.  At his March 2007 VA examination, the Veteran 
demonstrated 20 degrees of active flexion with pain on 
motion; and, more importantly, no cervical spine ankylosis or 
thoracolumbar spine ankylosis was found by the examiner.  
Additionally, neither private nor VA treatment records show 
any treatment for the Veteran's cervical spine.  Thus, 
because evidence of cervical ankylosis has not been 
presented, a schedular rating in excess of 40 percent is not 
available based on orthopedic limitation.  

In addition to orthopedic considerations, the regulations 
also provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.

In this case, though, the medical evidence fails to show the 
presence of a neurological component.  For example, at the VA 
examination in March 2007, the examiner indicated that there 
was no spasm, atrophy, guarding, or weakness in the Veteran's 
cervical sacrospinals, although there was pain on motion and 
tenderness.  A motor examination showed normal elbow flexion 
and extension bilaterally, normal wrist flexion and extension 
bilaterally, normal finger flexors and finger abduction, and 
normal thumb opposition.  Sensory testing revealed normal 
vibration, pinprick, light touch, and position sense in the 
Veteran's upper extremities bilaterally.  Reflex testing was 
normal in the biceps, triceps, brachioradials, and finger 
jerk.  As such, no neurological disability was diagnosed.

VA and private treatment records similarly do not show a 
neurological disability. 

As such, a separate rating is not warranted, as the objective 
medical evidence does not show a neurological component to 
the Veteran's cervical spine disability.

Given these findings as described above, a schedular rating 
in excess of 40 percent for the Veteran's cervical spine 
disability is denied. 

In his claim the Veteran requested that he be considered for 
an extraschedular rating, and the Board has considered 
whether referral for an extraschedular rating should be made.  
It is noted that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry, the responsibility for which may be 
shared among the RO, the Board, and the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.   This means that 
initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made 
whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  
See id. 

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's cervical spine 
disability that would render the schedular criteria 
inadequate.  The Veteran's main neck symptoms include pain 
and limitation of motion, both of which are specifically 
accounted for in the rating criteria.  In fact, the Veteran 
is currently rated at 40 percent for his neck disability, 
which is based upon a finding of unfavorable cervical spine 
ankylosis; yet, at his most recent VA examination, the 
Veteran demonstrated considerable range of motion in his 
cervical spine and no ankylosis was found.  As such, the 
Veteran's symptoms do not even equate to his current level of 
schedular disability rating. 

Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his neck disability; and, while 
the Veteran is retired, it was noted at his March 2007 VA 
examination that his cervical spine disability caused only 
moderate impairment with regards to chores, shopping and 
exercise.  The Board does not wish to belittle the impairment 
and limitation caused by the Veteran's cervical spine 
disability, but the fact is that the medical evidence does 
not show that the Veteran's cervical spine disability causes 
marked interference with employment.  As such, it would not 
be found that his disability met the "governing norms" of 
an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.

Therefore, the Veteran's claim for a rating in excess of 40 
percent for a cervical spine disability is denied on both a 
schedular and an extraschedular basis. 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 40 percent for a cervical spine 
disability is denied.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The Veteran is currently service connected for two 
disabilities: a cervical spine disability (rated at 40 
percent) and pharyngo-tonsilitis (rated as noncompensable).  
His total disability rating is 40 percent, and he therefore 
fails to meet the schedular criteria for a TDIU.  
Nevertheless, for a Veteran who fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), a total 
disability rating for compensation may still be assigned when 
the Veteran is unable to secure and follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  38 C.F.R. § 4.16(b).

The Veteran contends that he is unable to work on account of 
his service connected disabilities; and he has submitted 
letters from two private doctors in support of his claim.  

In August 2006, Dr. Rodriguez wrote that he had been caring 
for the Veteran for two years regarding an injury that he 
sustained during his military service.  Dr. Rodriguez 
indicated that the Veteran attempted to work from 2000-2003, 
but he was dismissed as a result of ongoing "health back 
problems."  He then opined that the Veteran's service 
connected disability will affect him in retaining or 
maintaining gainful employment in the future.

While this opinion suggests that the Veteran is unemployable 
as a result of his service connected disability, the focus of 
the letter appears to be on the Veteran's back disability, 
both from a plain reading of the letter, and from the fact 
that the x-ray reports that were attached to the letter 
involved only the Veteran's lumbosacral spine and fail to 
address his cervical spine in any capacity.  However, the 
Veteran's lower back disability has specifically been found 
to be unrelated to his military service, and therefore any 
limitation caused by such a disability cannot be grounds for 
an award of TDIU.  

The Veteran also submitted a letter from Dr. Paris Rivera who 
wrote in July 2007 that he had treated the Veteran for pain 
in his cervical spine and lumbar spine areas.  Dr. Paris 
Rivera indicated that the Veteran had permanent soft tissue 
injuries to his cervical and lumbar spines which were 
accompanied by persistent chronic pain upon motion and 
relative permanent residual kinetic disturbances in these 
areas.   After writing about how the Veteran's lower back was 
injured in service, Dr. Paris Rivera essentially concluded 
that the Veteran was not employable on account of his time in 
service.  However, as with the previous opinion, Dr. Paris 
Rivera bases his conclusion on the assumption that the 
Veteran's lumbar spine disability is related to his time in 
service, when in fact it has specifically been found to be 
unrelated.  As such, his conclusion that the Veteran is 
unemployable as a result of his time in service is 
insufficient to establish the claim.   

These letters suggest that the Veteran may be unemployable as 
a result of his service connected disabilities, but for the 
reasons discussed above, they are insufficient to provide the 
basis for a grant of the claim.  Nevertheless, where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an 
examination is warranted.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Thus, a medical opinion of record should be obtained, 
addressing whether the Veteran is unemployable based on his 
service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(cervical spine disability and pharyngo-
tonsilitis).  Any opinion should be 
supported by a rationale, and the 
examiner should specifically address the 
impact, if any, of the Veteran's numerous 
non-service connected disabilities on his 
employment (these include skin, back, and 
right knee problems, as well as 
headaches, vision, vertigo, and chest 
pain.) 

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


